United States Securities and Exchange Commission Washington, D.C. 20549 Form N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act file number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 225 East Mason Street, Suite 802, Milwaukee, WI 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President and Chief Executive Officer Eagle Capital Growth Fund, Inc. 225 East Mason Street, Suite 802 Milwaukee, WI 53202 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 765-1107 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 ITEM 1. REPORT TO STOCKHOLDERS Eagle Capital Growth Fund, Inc. Semiannual Report June 30, 2012 Top Ten Holdings (as of June 30, 2012) Company Market Value Percentage of Equity Portfolio Berkshire Hathaway Inc. $ % Automatic Data Processing, Inc. $ % Sigma-Aldrich Corp. $ % Stryker Corp. $ % Best Buy Co., Inc. $ % Hillenbrand, Inc. $ % Emerson Electric Co. $ % The Chubb Corporation $ % Procter & Gamble Co. $ % Paychex, Inc. $ % Fellow Shareholders, For the first six months of 2012 our Fund’s net asset value (NAV) increased 6.5%, putting it behind our benchmark (S&P 500 total return) which had a 9.5% return. In the first six months of 2012, we pared back a number of positions, including selling all of our Home Depot, Pfizer, General Electric, Guggenheim Enhanced Equity Strategy Fund and Federated Investors positions.At attractive prices, we felt that the risk involved with holding them was too high versus the potential return.As share prices rose early in 2012, our margin of safety, in continuing to own these securities, substantially declined.So, we sold and took cash. Interest Rates Low interest rates continue to affect the stock market.The US Federal Reserve (“Fed”) continues to hold interest rates low to promote economic growth.Low interest rates encourage economic growth in the short-term, providing businesses and families with low-cost loans.The Fed effectively subsidizes the cost to borrow money.However, these low interest rates are only offered on a temporary basis while the Fed subsidizes. The current interest rate for a 10-year Treasury is approximately 1.5%, much lower than its historic yield.(In fact, with inflation running at 1.7%, the real return is negative!)The temporary nature of the current rate is very important.When rates rise, borrowing costs will rise, possibly quickly. With some frequency, companies take on too much short-term debt at temporarily low market interest rates, and then suffer from higher costs as rates rise.No one can predict how soon (or how high) interest rates may rise, and, inevitably, problems with this strategy develop.Loans look good at 1.5% but are going to be a lot less attractive as rates return to 5%, 6% or more.Many companies take on debt that they are unable to pay off.When that debt is due, they have to replace it with a new debt, prevailing interest rates.With current interest rates at record lows, the safe bet is that future loans will be more costly than current ones. We avoid the risk noted above by primarily investing in companies with low debt levels.As a result, we don’t worry about higher interest rates.Indeed, a number of portfolio companies will actually benefit from higher rates.Automatic Data Processing, Paychex, and Berkshire Hathaway will each make more money from their float as interest rates return to historic norms. We love hearing from our shareholders, subject to our established ground rules.We can’t (and won’t) discuss any security that we’ve bought or sold but haven’t yet publicly disclosed, nor any security that we’re thinking about buying or selling.Subject to that broad limitation, we’re happy to entertain any appropriate question or comment. /s/ Luke E. Sims /s/ David C. Sims Luke E. Sims David C. Sims (C)414/530-5680 (O)414/765-1107 E-mail: luke@simscapital.com E-mail:dave@simscapital.com July 17, 2012 Eagle Capital Growth Fund, Inc. Statement of Assets and Liabilities As of June 30, 2012 (unaudited) Assets Common stockat market value (cost $13,479,658) $ Cash and cash-equivalents Short-term interest receivable 56 Dividends receivable Prepaid fees $ Liabilities Accounts payable $ Accrued expenses $ Total net assets $ Shareholders' Equity Common stock- $0.001 par value per share; authorized 50,000,000 shares, outstanding 3,125,124 shares $ Paid-in capital Undistributed net investment income Undistributed capital gains/(losses) Unrealized appreciation on investments Shareholders' equity $ Net asset value per share $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statement of Operations For the Six Months Ended June 30, 2012 (unaudited) Investment Income Dividends $ Interest Total investment income $ Expenses Advisory fees $ Legal fees Insurance Transfer agent Directors’ fees and expenses Custodian fees Listing fee Other fees and expenses Total expenses $ Net investment income $ Realized Gain and Unrealized Appreciation on Investments Realized gain on investments: Proceeds from sale of investment securities $ Less: cost of investment securities sold Net realized gain on investments $ Unrealized appreciation on investments: Unrealized appreciation at end of period $ Less: unrealized appreciation at beginning of period Net change in unrealized appreciation on investments $ Net realized gain and unrealized appreciation on investments $ Net increase (decrease) from operations $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statements of Changes in Net Assets Year Ended Six Months Ended December 31, 2011 June 30, 2012 (unaudited) From Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase (decrease) from operations $ $ Distributions to Shareholders from: Net investment income ) Net realized gain from investment transactions ) Total distributions $ ) From Capital Stock Transactions: Dividend reinvestment Cash purchases Net increase from capital stock transactions Increase (decrease) in net assets $ Total Net Assets: Beginning of year $ $ End of period (including undistributed net investment income of $26,699 and $112,492) Shares: Shares issued to shareholders under the Dividend Reinvestment and Cash Purchase Plan Shares at beginning of year Shares at end of period See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Financial Highlights For the periods ended December 31: June30, 2012 (unaudited) Net asset value at beginning of year $ Net investment income $ Net realized gain and unrealized appreciation (loss) on investments $ ) $ ) $ Total from investment operations $ ) $ ) $ Distribution from: Net investment income $ ) $ ) $ ) $ ) $ ) - Realized gains $ ) $ ) $ ) $ ) $ ) - Total distributions $ ) $ ) $ ) $ ) $ ) - Net asset value at end of period $ Per share market price, end of period last traded price (A) $ Total Investment Return (B): Based on market value: 1 Year (annualized) 12
